Citation Nr: 1646155	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral feet disabilities.
 
2.  Entitlement to a disability rating higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter, for postoperative plantar callous, left foot, status post forefoot reconstruction.

3.  Entitlement to a disability rating higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter, for postoperative plantar callous, right foot.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

In October 2015, the Board dismissed the issue of entitlement to service connection for a right knee disability and reopened the claim of service connection for a low back disorder.  At that time, the Board also remanded the remaining issues for additional development.

In April 2016, the RO increased the rating for the Veteran's service-connected left and right foot disabilities to 30 percent, each, effective April 6, 2016.  

The decision below addresses the service connection back claim.  The foot ratings claims are addressed in the remand section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for service connection for a back disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence dated in June 2016, the Veteran's attorney advised that the Veteran was withdrawing his appeal for service connection for a back disorder.  There consequently remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to service connection for a back disorder is dismissed.


REMAND

During his July 2015 Board hearing, the Veteran testified that his bilateral foot pain and motion had worsened since his last VA examination in 2010, so much so that he was unable to bear weight for prolonged periods and regularly used a cane; and the Veteran's representative contended that the Veteran's bilateral foot disabilities [which have been evaluated under Diagnostic Code 5299-5284 throughout the appeal period] should be rated as severe.  Board Hearing Transcript, pp. 2.  See also VA medical records dated in May 2013, noting that the Veteran had chronic foot pain and was having difficulty walking.  

In April 2016, the Veteran was afforded a new VA foot examination, and in April 2016 the RO increased the rating for the Veteran's service-connected left and right foot postoperative plantar callous disabilities to severe (30 percent), each foot, effective April 6, 2016; the date of examination.  However, during the examination, the Veteran reported that he had been getting Social Security Administration (SSA) benefits because of his feet "since about 2013."  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  Remand for the Veteran's SSA records is accordingly warranted.  On remand, the claims file should be updated with VA treatment records dated after April 2016, and the RO should provide the Veteran an opportunity to identify any outstanding private medical records referable to his foot problems.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's SSA disability records and associate them with the claims file.

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his foot complaints, and then take steps to obtain these records.  Associate any located records with the claims file.

3.  Update the record to include all of the Veteran's VA medical records dated after April 2016.  

4.  After completion of the above, readjudicate the bilateral foot rating claims.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


